Citation Nr: 0917478	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-13 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating from November 1, 
2006, for the Veteran's service-connected lung cancer 
disability.

2.  Entitlement to service connection for coronary artery 
disease (CAD) as secondary to service-connected lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  A previously requested hearing before a 
member of the Board was withdrawn by the Veteran in writing 
in February 2007.  

This case was remanded by the Board in an action dated in 
April 2008.  


FINDING OF FACT

The Veteran's lung cancer is in remission and residuals cause 
no lung impairment beyond mild restrictive impairment.  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
service-connected lung cancer disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Codes 6819, 6844 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004, February 2007, and May and June 2008.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regarding this increased rating claim, he was apprised that, 
to substantiate the claim, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  He was given 
the rating criteria for the disability for which he was 
seeking an increased rating, and was provided examples of the 
types of medical and lay evidence that the claimant may 
submit or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The Board notes that, while the Veteran was given the rating 
criteria for rating malignant neoplasms, the VCAA 
notification letters did not provide the rating criteria for 
rating the residuals of his left lung lobectomy, as had been 
ordered by the Board in its remand.  The Veteran was 
eventually informed of these rating criteria in the 
supplemental statement of the case (SSOC) issued in April 
2009.  While the claim was not thereafter readjudicated, the 
Board finds that, because the agency of original jurisdiction 
(AOJ) was in substantial compliance with the remand order to 
inform the Veteran in this regard, and because his 
representative was subsequently given opportunity to respond, 
the Board finds that the administrative process afforded the 
Veteran the notice and opportunity to respond to which he was 
entitled.  Pelegrini, 18 Vet. App. at 122.  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand.  Nothing about the evidence or any response 
to the originating agency's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured examinations in furtherance of his claim.  

The Board notes that, the Veteran has argued that, because 
the pulmonary function tests (PFTs) he has been provided were 
done at rest, they did not take into account the fact that 
his dyspnea occurs on exertion.  He therefore asserts that, 
in order to be fair, any PFT evaluation should be conducted 
on a treadmill.  The Board notes, however, that the medical 
professionals who conduct tests such as PFTs are trained to 
do tests in accordance with accepted protocols, and are 
presumed to have done the tests competently.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999) (VA doctor's competence 
was presumed absent evidence to the contrary); Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (appellant bears the 
burden of persuasion on appeals to the Court to show that 
such reliance was in error).  Moreover, when the criteria for 
adjudging restrictive lung diseases were changed to include 
consideration of PFT results, VA noted that optimum lung 
function was what the test was designed to measure, even to 
the extent that the tests were to be conducted only after 
post-bronchodilator therapy in accordance with the American 
Thoracic Society's standards.  61 Fed. Reg. 46728 (Sept. 5, 
1996).  

The veteran underwent surgery in June 2004 for removal of a 
cancerous mass in his chest.  The record shows that the upper 
lobe of the left lung was removed in the process.  In a 
February 2005 rating decision, the veteran was granted 
service connection for lung cancer, rated as 100 percent 
disabling effective September 16, 2004, the date of the 
veteran's claim.  

The veteran's lung cancer was initially evaluated utilizing 
the rating criteria found at 38 C.F.R. § 4.97, Diagnostic 
Code 6819.  Under Diagnostic Code 6819, all malignant 
neoplasms in any specified part of the respiratory system, 
except for skin growths, are rated as 100 percent disabling.  
A Note to Diagnostic Code 6819 specifies that  

A rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six 
months after discontinuance of such treatment, the 
appropriate disability rating shall be determined 
by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, rate on residuals.  

38 C.F.R. § 4.97, Diagnostic Code 6819.  The Veteran's 100 
percent rating was subsequently discontinued in accordance 
with 38 C.F.R. § 3.105(e), effective November 1, 2006.  (In 
its April 2008 decision, the Board found that the reduction 
of evaluation of the veteran's service-connected lung cancer 
from 100 percent to zero percent disabling was proper in 
accordance with section 3.105.)  The Veteran nevertheless 
pursues an increased rating claim for the residuals of his 
service-connected lung cancer disability.  

Here, the record shows the Veteran's chemotherapy was stopped 
after administration of the second cycle in September 2004.  
There being no evidence of local recurrence or metastasis of 
the cancer, the veteran underwent his mandatory VA 
examination in June 2005, more than six months after 
discontinuance of treatments for lung cancer.  The 
examination included x-rays and pulmonary function tests 
(PFTs).  

Examination revealed a well-healed scar of the left upper 
thoracic segment of the back.  (Service connection has been 
granted for the scar, which is not the subject of the present 
decision.)  The lungs were clear to auscultation and 
percussion; no rales or rhonchi were present.  There were 
diminished breath sounds in the left base.  Examination of 
the heart revealed no abnormality.  There was no 
kyphoscoliosis or pectus excavatum that interfered with the 
veteran's breathing.  A chest x-ray showed elevation of the 
left diaphragm, but no masses, normal heart, and no pulmonary 
pathology.  Results of the PFTs showed that the veteran's 
Forced Expiratory Volume in one second (FEV-1) was 81 
percent; his FEV-1/Forced Vital Capacity (FVC) ratio was 
found to be 99 percent; his Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO(SB), or 
DLCO) was 115.  The examiner who interpreted the PFTs noted 
that a reduction in total lung capacity suggested a mild 
restrictive ventilatory impairment.  Spirometry was normal, 
and diffusing capacity for carbon monoxide was within normal 
limits.  

The Veteran was afforded another examination and PFT given in 
March 2007.  Results of the PFT showed that the veteran's 
FEV-1 was 83 percent; his FEV-1/ FVC ratio was found to be 
113 percent; his DLCO(SB) was 118.  The examiner who 
interpreted the PFTs noted that a reduction in total lung 
capacity suggested a mild restrictive ventilatory impairment.  
Spirometry was normal.  The change in FEV1 post-BD was within 
laboratory variability, and diffusing capacity for carbon 
monoxide was within normal limits.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Court has 
indicated that, when, as here, an increased rating is sought 
by an appellant, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App 505 (2008).   

In light of the fact that the Veteran's disability rating was 
properly reduced from 100 percent to zero percent in 
accordance with Diagnostic Code 6819 effective November 1, 
2006, the specific question now before the Board is whether 
the Veteran is entitled to a compensable rating for the 
residuals of his service-connected lung cancer for any period 
since November 1, 2006.  (A lobectomy scar has been rated 
separately and is not on appeal.)

As noted above, Diagnostic Code 6819 calls for rating any 
residuals of the Veteran's lung cancer if there has been no 
local recurrence or metastasis, which is the case here.  
Evaluation of the Veteran's left lung residuals is done by 
evaluating restrictive lung disease utilizing Diagnostic Code 
6844, post-surgical residual.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6844, a 100 percent rating is for 
application with FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

A 60 percent rating is for application when FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

A 30 percent rating is for application when FEV-1 of 56- to 
70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.  

A 10 percent rating is for application when there is FEV-1 of 
71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent predicted.  Id.  Put 
another way, at least one of these values must be below 80 
percent in order for a compensable rating to be awarded.  

VA regulation requires that post-bronchodilator studies are 
required when PFTs are done for disability evaluation 
purposes except when the results of pre-bronchodilator PFTs 
are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.  38 
C.F.R. § 4.96(c)(4) (2008).  

Here, given the results of the two PFT examinations 
summarized above, it is readily apparent to the Board that 
the Veteran's lungs do not reveal any compensable disability 
as defined by Diagnostic Code 6844.  Thus, because the rating 
assigned under Diagnostic Code 6819 has been reduced to zero 
percent (non-compensably disabling) in accordance with 
38 C.F.R. § 3.105(e), and because the reports of two 
examinations show that no compensable rating based on PFT 
results is assignable, the Board finds that a compensable 
evaluation for the Veteran's service-connected lung cancer 
disability is not warranted at any time since November 1, 
2006.  

The Board notes that a regulation governing evaluation of 
disabilities of the respiratory system provides that special 
monthly compensation (SMC) is awardable for some respiratory 
conditions under certain circumstances.  38 C.F.R. § 4.96(c).  
However, the Board finds no credible evidence of record 
suggesting that award of SMC is warranted in this case.  
Specifically, there is no evidence that the Veteran has been 
diagnosed with aphonia as a lung cancer residual, and there 
is no evidence suggesting that the Veteran is in need of aid 
and attendance or is housebound as a result of this service-
connected disability.  38 C.F.R. § 3.350(a)(6), (b)(3) 
(2008).  


ORDER

Entitlement to a compensable rating for the Veteran's 
service-connected lung cancer disability from November 1, 
2006, is denied.  


REMAND

When this case was before the Board in April 2008, it was 
remanded in part so that a statement of the case could be 
issued on the question of entitlement to service connection 
for CAD secondary to lung cancer disability.  The agency of 
original jurisdiction (AOJ) was to afford the Veteran and his 
representative opportunity to file a substantive appeal; 
however, this was not done.  

A claimant must be afforded a period of 60 days from the date 
the statement of the case is mailed to file a formal appeal.  
38 U.S.C.A. § 7105 (West 2002).  This period may be extended 
for a reasonable period on request for good cause shown, but 
the AOJ may close the case for failure to respond.  Id.  

What is significant about the law is that the AOJ must take 
action on the timely receipt of a formal appeal or the 
request for extension of time, or may close the case for 
failure to respond.  See Gonzalez-Morales v. Principi, 16 
Vet. App. 556 (2003).  This cannot be done if the AOJ does 
not afford the claimant 60 days to respond to the statement 
of the case.  

Here, the AOJ issued a statement of the case on the question 
of service connection for CAD on April 13, 2009.  The AOJ 
forwarded the case to the Board two days later on April 15, 
2009, apparently without telling the Veteran that it had done 
so.  Nevertheless, when the AOJ issued the statement of the 
case, it informed the Veteran that an appeal should be filed 
with the AOJ (in this case, the Appeals Management Center) 
within 60 days of the April 13, 2009 letter that accompanied 
the statement of the case.  

After a "COVERS" document showing that the case had been 
transferred to the Board on April 15, 2009, the next thing 
that appears in the file is a statement from the Veteran's 
representative dated April 23, 2009.  The representative 
notes that no appeal of the CAD issue had been filed, but the 
Veteran intended to file one shortly.  Whether the Veteran 
has since filed an appeal with the Appeals Management Center 
per the instructions provided in the April 13, 2009, letter 
is not apparent.  Whether the AOJ intended to forward any 
appeal that may have been timely received to the Board or 
not, the Board's instruction in the April 2008 remand was to 
give the Veteran an opportunity to file an appeal.  This is 
consistent with the provisions of 38 U.S.C.A. § 7105, but 
this was not done.  Stegall v. West, 11 Vet. App. 268 (1998).  
In accordance with Stegall v. West, this issue is again 
REMANDED to the AOJ for the following:

The AOJ should, if a timely substantive 
appeal on the question of service 
connection for CAD is received, certify 
the issue on appeal to the Board and 
inform the Veteran of the transfer of the 
record back to the Board.  If no appeal 
is received, but a request for extension 
of time has been received, the AOJ should 
act on the request.  (If no appeal is 
received, the AOJ may close the case.)

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


